Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144218                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 144218
                                                                    COA: 299238
                                                                    Genesee CC: 10-026226-FC
  GENEO ZAMORA,
           Defendant-Appellant.

  _________________________________________/

        By order of April 23, 2012, the application for leave to appeal the October 11,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Vaughn (Docket No. 142627). On order of the Court, the case having been
  decided on July 9, 2012, 491 Mich 642 (2012), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2012                  _________________________________________
           p0917                                                               Clerk